Citation Nr: 0526711	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  00-17 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of injuries 
to both legs, to include chronic inflammatory demyelinating 
polyneuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  A November 2002 Board decision reopened the 
veteran's claim for service connection for residuals of 
injuries to both legs, to include chronic inflammatory 
demyelinating polyneuropathy.  Afterwards, in November 2003, 
the Board remanded the reopened claim for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

In August 2002, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  


FINDING OF FACT

The evidence of record does not show that the veteran's 
currently diagnosed chronic inflammatory demyelinating 
polyneuropathy had its onset in service or within one year 
thereafter; or that this condition is etiologically linked to 
his service or any incident therein. 


CONCLUSION OF LAW

Residuals of injuries to both legs, to include chronic 
inflammatory demyelinating polyneuropathy, was neither 
incurred in nor aggravated by active military service; and 
this condition cannot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.326(a), 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the June 2000 rating decision from which the current 
appeal originates.  He was also provided with a statement of 
the case in June 2000 and supplemental statements of the case 
in August 2000, April 2002 and August 2005, which notified 
him of the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.

In November 2004, after the June 2000 rating decision, VA 
provided the veteran with adequate notice regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim.  While the notice 
provided to the veteran in November 2004 was not given prior 
to the RO adjudication of the relevant claim in June 2000, 
the notice was provided pursuant to the November 2003 remand 
and prior to recertification of the claim, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In this respect, the 
Board notes that the letter informed the veteran that he 
could send any relevant information describing additional 
evidence he wanted VA to obtain, or he could send such 
evidence to VA.  Although the letter did not specifically 
state the veteran could submit any evidence in his 
possession, it did state that he could submit any relevant 
evidence or provide VA with appropriate authorization to 
obtain evidence.  Thus, the discussion contained in this 
letter furnished the veteran notice of the evidence he still 
needed to send to VA, the evidence that VA would assist in 
obtaining, and in effect requested that the veteran provide 
VA with or identify any additional evidence that he possessed 
or knew of that could help to substantiate his claim.  At 
this stage of the appeal, no further notice is needed to 
comply with the VCAA, and the Board finds that any failure to 
provide the veteran with VCAA notice did not affect the 
essential fairness of the adjudication, and therefore was not 
prejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The content of this notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  available 
service medical records and private treatment records, as 
well as VA treatment records and compensation examination 
reports and a transcript of the veteran's testimony at his 
August 2002 travel board hearing.  Further, efforts to obtain 
the veteran's service medical records have produced no 
results.  Where, as here, the service medical records are 
presumed lost, through no fault of the veteran, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit of the doubt rule, is 
heightened.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The Board finds that all efforts to obtain the 
service medical records have been made and have been 
fruitless, the documentation of responses to the searches has 
met the heightened standard for searches for evidence known 
to have been in the government's possession.  The RO 
contacted the veteran by a letter dated in May 2000, advising 
him that his service medical records were unavailable and 
asked him to provide information essential to reconstruct his 
service medical records.  Likewise, in the November 2004 
notice letter, VA requested the veteran provide an 
authorization letter to obtain his medical records from Blue 
Cross/Blue Shield.  The veteran did not respond to that 
request.  The Board consequently finds that VA's duty to 
assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

Daily sick reports for the veteran's unit, dating from August 
1952 to January 1953, show the veteran reported for treatment 
in November and December 1952, and January 1953.  The reports 
do not indicate the nature of his illness.  The veteran's 
September 1954 separation examination report shows that a 
neurological examination of the veteran was normal, as was a 
clinical evaluation of his lower extremities and feet.

VA treatment records, dating from October 1995 to January 
2001, show the veteran received ongoing treatment for 
diagnosed chronic demyelinating polyneuropathy (CIDP).  An 
October 1995 electromyography (EMG) study report shows that 
the study was abnormal with electrophysiologic evidence of a 
mixed demyelinating and axonal sensory motor polyneuropathy 
in the upper and lower extremities.  The study concluded 
that, while the veteran did not have a classic presentation 
for CIDP, the diagnosis could not be ruled out by the study.  
A September 2000 discharge summary indicates that the 
veteran's CIDP had been diagnosed approximately 10 years 
before, while a January 2001 treatment record indicates that 
he had a 6 to 7 year history of CIDP.

In a January 2001 notarized statement, the veteran's former 
wife indicated that she was married to the veteran in July 
1952 and that he was drafted in November 1952.  During his 
service, he wrote to her on an almost daily basis.  She 
states that prior to Christmas 1952, he wrote to her that he 
had injured both legs on an obstacle course and that he 
received physical therapy for his leg injuries during the 
months of December 1952 and January 1953.  She stated that he 
favored his right leg after his discharge in September 1954 
and that he reminded the examiner at his 1960 separation 
examination from the Reserves that he had injured his legs 
during basic training.  

During his August 2002 travel board hearing before the 
undersigned, the veteran testified that he initially injured 
his feet, knees and hips when he was swinging on a rope and 
fell at Fort Bliss, around Christmas-time in 1952.  He 
further testified that he was hospitalized for 2 to 3 weeks 
for his injuries and underwent physical therapy during that 
time.  He was diagnosed with a sprain, or may a fracture.  He 
testified that he was not placed on profile and was sent to 
Korea after basic training.  During his service in Korea, he 
continued to receive treatment for his injuries at least 
every other day.  The veteran testified that, at the time of 
his separation examination, he denied any problems because he 
was eager to see his 14-month old son for the first time and 
was afraid his discharge would be delayed if he voiced any 
physical complaints.  From 1964 to his retirement from his 
civilian job in 1987, the veteran received private treatment 
for his leg complaints.  He first sought treatment from VA in 
1993.  

A December 2004 VA neurological examination report shows that 
the veteran's claims file was reviewed in conjunction with 
his examination.  At that time, the veteran gave a history of 
having been injured in service and of having difficulty with 
strength and walking since the time of the injury.  The 
examiner noted that the veteran's treatment records indicate 
that he was initially diagnosed with CIDP 10 to 12 years 
prior to the examination.  The diagnosis was severe CIDP.  
The examiner noted that it was extremely difficult to 
determine when the veteran's symptoms initially occurred, and 
indicates that the veteran's symptoms could have occurred 
long before the initial diagnosis some 12 to 15 years before.  
The examiner noted that there was no documented precipitating 
illness that caused his CIDP.  The examiner opined that 
trauma most likely did not cause the veteran's symptoms, but 
that his severely debilitating disease had been present for 
more than 12 years.  The examiner stated that he was unable 
to determine any precipitating factors to cause the illness 
based on the veteran's record and history.

The veteran also underwent a VA orthopedic examination in 
December 2004.  The orthopedic examiner also reviewed his 
claims file.  The examiner noted that the record shows the 
veteran went on sick call in 1952, but that he was later able 
to go to go to Korea.  Treatment records, dated in 1989, show 
the veteran had significant weakness in his lower 
extremities.  The examiner diagnosed CIPD and opined that it 
was unlikely that it had anything at all to do with a 
relatively trivial accident in 1952, during active duty.  The 
examiner further stated that there was nothing to suggest 
that polyneuropathy is post-traumatic in the general 
population or in the veteran's specific case.  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including organic diseases of the nervous 
system, such as CIDP).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Board has carefully reviewed the claims file and 
considered the veteran's assertions regarding his 
neurological disability of the lower extremities, diagnosed 
as CIDP.  While the evidence reveals that he currently 
suffers from CIDP, the competent, probative evidence of 
record does not etiologically link his current disability to 
his service or any injury in service.  In fact, both the 
December 2004 neurological and orthopedic examiners opine 
that the veteran's current disability is not the result of an 
in-service injury.  Moreover, the evidence of record does not 
show that the veteran's current CIDP was first manifest 
within a year of the veteran's discharge.  The earliest 
treatment for symptoms of CIPD of record is in 1989, more 
than 30 years after the veteran's discharge from service.

While the veteran believes that his currently diagnosed CIDP 
is a result of his 1952 in-service injury, he is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, supra; Espiritu v. Derwinski, 
supra.  Accordingly, the claim for service connection for 
residuals of injuries to both legs, to include chronic 
inflammatory demyelinating polyneuropathy must be denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for degenerative disc disease of the lumbosacral 
spine, the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, supra.  


ORDER

Service connection for residuals of injuries to both legs, to 
include chronic inflammatory demyelinating polyneuropathy, is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


